Order, Supreme Court, New York County (Barbara R. Kapnick, J.), entered December 17, 2003, which, to the extent appealed from, denied defendants’ motion for summary judgment, unanimously affirmed, without costs.
The motion court correctly denied defendants’ motion for summary judgment dismissing this breach-of-contract action, since disputed issues of fact exist as to whether, under the particular circumstances of this case, the subject licensing agreement gave rise to an implied obligation on plaintiff’s part to make reasonable efforts to generate profits from the trademark licensed to it by the corporate defendant (cf. Wood v Duff-Gordon, 222 NY 88 [1917]). The motion court also correctly denied the motion insofar as it sought summary dismissal of the complaint as against the individual defendant, without prejudice to renewal after depositions. Viewing the complaint liberally and in the light most favorable to plaintiff, a claim for piercing the corporate veil, so as to reach the individual defendant, is stated within the four corners of the complaint (see Clark Constr. Corp. v BLF Realty Holding Corp., 300 AD2d 49 [2002]; 29/35 Realty Assoc. v 35th St. N.Y. Yarn Ctr., 181 AD2d 540 [1992]). Concur—Friedman, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.